Name: Commission Regulation ( EEC ) No 115/92 of 17 January 1992 amending Regulation ( EEC ) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  foodstuff;  animal product
 Date Published: nan

 No L 12/2118 . 1 . 92 Official Journal of the European Communities; COMMISSION REGULATION (EEC) No 115/92 of 17 January 1992 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 In Annex II of Regulation (EEC) No 1481 /86, point L.1 . is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 3574/91 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas in Norther Ireland the representative abbatoir market at Belfast has closed ; whereas many of the lambs which would normally have come onto the Belfast market are now sent to Lurgan ; whereas in the light of the volume of transactions recorded there, Lurgan should be . recognized as a representative market ; whereas the repre ­ sentative live market at Donemana is no longer suitable for pice reporting purposes ; whereas in the light of the volume of transactions recorded there, Allams, Belfast should be recognized as a representative market ; whereas the weigting coefficients reflecting the relative importance of each representative market in Northern Ireland should accordingly be changed ; Weigthing coefficients 29 % 21 % 9 % 14% 12 % 15 %' ' 1 . Representative markets (a) Abattoirs Lurgan Foyle (b) Live markets Ballymoney Allams, Belfast Markethill Omagh Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 130, 16. 5. 1986, p. 12. 4) OJ No L 338, 10 . 12. 1991 , p. 13 .